 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8 HUMAN & JOY CORPORATION d/b/a
   TERIYAKI & WOK, a Washington corporation,
 9                                                     Case No. CV19-1546-RSL-MLP
                                 Plaintiff,
10                                                     ORDER SETTING PRETRIAL
           v.                                          SCHEDULE
11
   SEATTLE OFFICE OF LABOR STANDARDS,
12 an agency of the CITY OF SEATTLE, a
   municipal corporation; MARGARET WEIHS,
13 an individual; and CINDI WILLIAMS, an
   individual,
14
                                 Defendants.
15
                                            INTRODUCTION
16
          This case has been referred to the undersigned United States Magistrate Judge. The Court
17
   has reviewed the Joint Status Report and Discovery Plan submitted by the parties (dkt. # 15), and
18
   hereby orders the following pretrial schedule:
19
                                    Event                                        Date
20
      Deadline for joining additional parties                                  3/3/2020
21
      Deadline for amending pleadings                                          4/3/2020
22
      Telephone status conference regarding discovery                          5/18/2020
23



     ORDER SETTING PRETRIAL SCHEDULE - 1
 1      Reports of expert witnesses under FRCP 26(a)(2) due                           8/7/2020

 2      All motions related to discovery must be filed by this date and              8/24/2020
        noted for consideration no later than the third Friday thereafter
 3      (see LCR7(d))
        Rebuttal expert disclosures under FRCP 26(a)(2) due                           9/8/2020
 4
        Discovery to be completed by                                                  9/8/2020
 5
        All dispositive motions and motions to exclude expert testimony              10/8/2020
 6      for failure to satisfy Daubert must be filed pursuant to LCR 7(d)

 7          The dates set forth in this order are firm dates that can be changed only by order of the

 8 Court, not by agreement of counsel for the parties. The Court will alter these dates only upon

 9 good cause shown. Failure to complete discovery within the time allowed is not recognized as

10 good cause.

11                                             TRIAL DATE

12          A trial date will be set by the assigned District Judge, the Honorable Robert S. Lasnik, if

13 the case has not been resolved by settlement.

14                                           COOPERATION

15          As required by LCR 37(a), all discovery matters are to be resolved by agreement if

16 possible. Counsel are also directed to cooperate in preparing the final pretrial order in the format

17 required by LCR 16.1, except as ordered below.

18                                            SETTLEMENT

19          If this case settles, Plaintiff’s counsel shall notify deputy clerk, Tim Farrell at (206) 370-

20 8422 or via e-mail at: Tim_Farrell@wawd.uscourts.gov, as soon as possible. Pursuant to

21 LCR11(b), an attorney who fails to give the Deputy Clerk prompt notice of settlement may be

22 subject to such discipline as the Court deems appropriate. The Clerk is directed to send copies of

23 this Order to all parties of record.



     ORDER SETTING PRETRIAL SCHEDULE - 2
 1      DATED this 6th day of February, 2020.

 2                                              A
                                                MICHELLE L. PETERSON
 3                                              United States Magistrate Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER SETTING PRETRIAL SCHEDULE - 3
